Citation Nr: 9917041	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-10 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation in the amount of $2,137.67.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 until 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


REMAND

A review of the record discloses that the overpayment in this 
case was created after it was determined that the appellant 
had been in receipt of additional disability compensation 
benefits for a dependent child when the child was 
simultaneously in receipt of Chapter 35 Dependents 
Educational Assistance benefits.

In a letter dated in January 1995, the RO informed the 
veteran that his disability compensation had been increased 
because he was entitled to a total rating based on individual 
unemployability.  The letter also informed the veteran that 
his spouse and children between the ages of 19 and 26 were 
eligible for Dependents Educational Assistance.  A VA Form 
22-73-3 was enclosed which explained the benefit and the 
factors that limit entitlement.  The letter stated that the 
veteran should complete an enclosed VA Form 22-5490 and 
return it to the RO to claim the benefit.  Also enclosed was 
VA Form 21-6796.

Additional compensation for a dependent child may not be 
authorized after a child has elected to received educational 
assistance under 38 U.S.C. chapter 35.  38 C.F.R. 
§ 3.667(f)(1).

An April 1997 letter from the RO to the veteran informed him 
that his disability compensation award had been amended.  It 
included compensation benefits for his son, [redacted].  Later 
the same month the RO informed the veteran that his benefits 
would be reduced because his son, [redacted], was receiving 
Chapter 35 benefits.  The veteran was informed that he was 
not entitled to benefits for [redacted] at the same time [redacted] 
was receiving Chapter 35 benefits; that his award would not 
be adjusted for 60 days but that if he continued to accept 
payments at the present rate for the next 60 days he might 
have to repay all or a part of the benefits he received 
during the 60 days.  He was informed that he could minimize 
this potential overpayment if he requested immediate 
adjustment.

In September 1997 the RO reduced the veteran's benefits 
effective from August 26, 1996, thereby resulting in an 
overpayment of $2,137.

The veteran has asserted that the overpayment was a result of 
administrative error on the part of VA.  Because the question 
goes to the validity of the creation of the overpayment, it 
must be considered as inextricably intertwined with the issue 
currently on appeal.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, if a recently-raised issue is "inextricably 
intertwined" with the issue or issues certified for appeal, 
they must be considered simultaneously.  Harris v. Derwinski, 
1 Vet.App. 180 (1991).  Consequently, the issue of 
administrative error must be fully addressed.  The statement 
of the case and the supplemental statement of the case which 
were issued to the veteran did not include the laws and 
regulations regarding sole administrative error.  The veteran 
should be given those regulations.  The RO should consider 
whether or not the creation of the debt was due solely to 
administrative error.  

In reviewing the records assembled for appellate review, the 
Board notes that the Chapter 35 folder for [redacted] was not 
included.  The Chapter 35 folder contains evidence pertinent 
to the veteran's appeal.  Also the enclosures to the January 
1995 letter to the veteran were not included in the claims 
folder.  The Board is unable to determine from the record as 
it now exists whether or not the veteran was informed that 
under 38 C.F.R. § 3.667(f)(1) an election of Chapter 35 
benefits would end eligibility for compensation for the 
child.

Sole administrative error connotes that the veteran neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. 
§ 3.500(b)(2).  It does not appear that the underlying issue 
of VA's action or inaction versus the veteran's action or 
inaction pertinent to the issue of sole administrative error 
have been addressed by the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should again review and re-
adjudicate the appellant's claim with 
respect to the issue of the creation of 
the debt.  The question of proper 
creation of the overpayment should be 
addressed, including specifically, the 
question of whether there was sole 
administrative error on the part of VA, 
at least prior to the VA letter of April 
1997 which notified the veteran that he 
was not entitled to additional 
compensation for [redacted] at the same time 
[redacted] was receiving Chapter 35 benefits.  
Citations to applicable governing 
criteria should be provided, including 
citations to 38 U.S.C.A. § 5112(b)(9)(10) 
and 38 C.F.R. § 3.500(b)(2).

2.  If the RO finds that the overpayment 
was properly created or otherwise 
continues to deny entitlement to waiver 
of recovery of the debt, the RO should 
obtain and associate the Chapter 35 
folder with the claims folder and include 
copies of any enclosures noted in the 
January 1995 letter to the veteran in the 
claims folder.  

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


